DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to Claim 1, the applicant claimed “An internal combustion engine, comprising: …
…
wherein at least one of the valves includes a valve stem and a head provided at one end of the valve stem, and the head is provided with a head surface facing the combustion chamber, an annular face configured to be seated on a valve seat formed in the cylinder head, and a peripheral surface located between the head surface and the annular face, the head surface being formed as the mirror surface region, the peripheral surface being formed as the rough surface region.”

The structure of the valve stem is shown in Fig. 3a.  Part 47A is the head surface, Part 47C is the annular surface and Part 47D is the peripheral surface (Also taught in Publication US2018/0142608 A1, Paragraph 49).  The roughness difference and the purpose of the limitation is taught at least in Publication, Paragraph 50.

Based on the Remark filed on 01/05/20201 and the teaching of the specification, the examiner considered that Ota (US2018/0038306 A1) in view of Hiratsuka (US2015/0204269 A1) and Kurahashi (US2016/0348546 A1) would fail to teach the amended limitations of Claim 1 since the references fail to indicate “the head surface being formed as the mirror surface region, the peripheral surface being formed as the rough surface region.”  Therefore, the rejection from the last action should be withdrew.

The examiner also considered Kojima (US4881500A) teaches a valve stem (Kojima, Fig. 1A), and the roughness of certain areas of the valve stem is larger than the rest area (Kojima, Col. 2, Lines 37-55).  However, in Kojima, the surface areas have a larger roughness is located in the annular face and the portion above the annular face (Kojima, Fig. 1A, Part 10 and Part 11, Part 10 is the contacting portion to contact with the valve seat, which is the annular face when comparing with the claimed invention, Part 11 is the region above Part 10 which is not the region between Part 10 and the head surface Part 12), and silent about the roughness of the peripheral face of the valve stem.  Therefore, Kojima would fail to tech all the limitations of the amended Claim 1.

The examiner further considered other references, but the references fail to show or reasonably teach in combination at least the limitation “…the head surface being formed as the mirror surface region, the peripheral surface being formed as the rough surface region.”  Therefore, Claim 1 is allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Y.W./Examiner, Art Unit 3747                                                                                                                                                                                                        
/JOSEPH J DALLO/Primary Examiner, Art Unit 3747